DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

	According to paper filed December 3rd 2021, claims 1-16 are pending for examination with a June 25th 2009 priority date under 35 USC §120.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-16 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claim 1, the claimed “macro button” is not described in the Specification of the present invention. Same rationale applies to claim 9.
In claim 4, the “second input precedes the first input” is not described in the Specification of the present invention. Same rationale applies to claim 12.
In claim 5, the “cause a change” function in limitation “cause a change in an appearance of the image of the one of the plural macro buttons” is not described in the Specification of the present invention. Same rationale applies to claim 13.

	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-16 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	In claim 1, the claimed “macro buttons” is unclear for lack of description given in the Specification of the present invention. It is therefore unclear how are the macro buttons designated to the macro commands? Same rationale applies to claim 9.
	In claim 4, the “second input precedes the first input” is unclear for lack of given Specification of the present invention. It is further unclear what type of inputs precede prior inputs? It is still unclear how and why does an input get to precede a prior input? Same rationale applies to claim 12.
	In claim 5, the “cause a change in an appearance of the image of the one of the plural macro buttons selected via the second input” feature is unclear for lack of description in the Specification of the present invention. It is further unclear if the selected, via the second input, macro button changes appearance simple in response to an input? Or, the input has to be a second one of a series of inputs? Same rationale applies to claim 13.
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. §112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 16 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites features that are already recited in its parent claim 1. Claim 8 is rejected for the similar rationale given for claim 1. Same rationale applies to claim 16. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. §102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. §102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. §102(e)).

Claims 1-3, 5-11, and 13-16 are rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated over Scott et al. (US 2006/0050142), hereinafter Scott.

Claim 1
“A non-transitory, computer readable media having stored thereon instructions for creating a macro command sequence for use by a configurable control device, the instructions, when executed by a processing device, performing steps comprising: causing an image representative of an original equipment manufacturer remote control device that is provided with a target device to be displayed in a display device, where the image representative of the original equipment manufacturer remote control device includes images that are representative of buttons of the original equipment manufacturer remote control device that would be used to control controllable functions of the target device” Scott Figure 10 & [0045][0046] discloses a list of commandable functions for a given appliance to be displayed and selected from a drop down list 916, such as TV 102, a cable STB 104, and the displayed commandable function may be assigned to an icon, such as areas #700 #702, description for Figure 10 is given in paragraph [0046];

“accepting a first input by which a one or more of the displayed images that are representative of buttons of the original equipment manufacturer remote control device are selected” Scott Figure 10 & [0045] discloses a list of commandable functions for a given appliance to be displayed and selected from a drop down list 916, such as TV 102, a cable STB 104, and the displayed commandable function may be assigned to an icon, such as areas #700 #702;

“using the selection of the one or more displayed images that are representative of buttons of the original equipment manufacturer remote control device to select a one or more commands for assignment to a macro button of the configurable controlling device as the macro command sequence” Scott Figures 9-10 & [0032][0045][0046] teaches the macro buttons (#700 & #702), and operations performed by controlling device 100 that include execution of pre-programmed macro command sequences; and paragraphs [0045][0046] teaches appliance functions selected and displayed from a drop down list 916 and action panel display 1002 of actions to be performed when the icon is activated, for example, transmit a slow command to the DVD player then jump to the DVD slow motion control page.

Claim 2
“wherein the configurable controlling device comprises plural macro buttons and wherein the instructions, when executed by the processing device, cause an image of each of the plural macro buttons to be displayed in the display device and cause a second input to be accepted to select an image of a one of the plural macro buttons to which the one or more commands are to be assigned” Scott [0050] teaches various button widget resources and a tabulation of global objects such as macros.

Claim 3
“wherein the first input and the second input comprises a drag and drop operation” Scott Figure 9 & [0045] teaches displayed commandable function assigned to icons displayed in main project panel 902 by clicking and dragging an icon to a desired location.

Claim 5
“wherein the instructions, when executed by the processing device, cause a change in an appearance of the image
of the one of the plural macro buttons selected via the second input” Scott [0057] teaches graying out hard button display 922 to show “not available” for assignment. The “gray out” is “change in an appearance of the image” as claimed.

Claim 6
“wherein the display device comprises a display of the controlling device” Scott Figure 9.

Claim 7
“wherein the display device comprises a display of a computing device adapted to communicate with the controlling device” Scott Figure 1.

Claim 8
“wherein the instructions, when executed by the processing device, cause an image representative of each of a plurality of target devices to be displayed in the display device, cause a second input to be accepted by which an image of a one of the of the plurality of target devices is selected; and cause the image representative of an original equipment manufacturer remote control device that is provided with the target device to be displayed in a display device in response to the second input” Scott Figure 10 & [0045][0046].

Claims 9-11 & 13-16
Claims 9-11 and 13-16 are the rejected for similar rationale given for claims 1-3 and 5-8 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Scott et al. (US 2006/0050142), hereinafter Scott, and further in view of Muto et al. (US 2005/0220038), hereinafter Muto.

Claim 4
“wherein the second input precedes the first input” Muto [0092] teaches a taking-over node dragged and dropped onto a to-be-taken node.

Scott and Muto disclose analogous art. However, Scott does not spell out the “precede” as recited above. It is disclosed in Muto. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Muto into Scott to enhance its graphical display of button functions.

Claim 12
Claim 12 is rejected for the similar rationale given for claim 4.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175